34212Detailed action
Summary
1. The office action is in response to the response after final filed on 1/28/2022.
2. Claims 1-10 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0/28/2022 has been entered.
 
Allowable Subject Matter
5. 	Claims 1-10 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a fuse resin member that is a resin member disposed between the fuse portion and the case; and a sealing resin member that is a resin member for sealing the electric power semiconductor device, the electrode wiring member, the fuse portion, and the fuse resin member in the case, wherein the case is provided with a metal heat sink, wherein the fuse portion extends along the heat sink in such a manner as to be spaced a gap apart from the heat sink, and wherein the fuse resin member is disposed between the fuse portion and the heat sink, and is in contact with the fuse portion and the heat sink.”

Dependent claims 2, 4-8 and 10 are allowable by their dependency.

Regarding claim 3. The prior art fails to teach “…a sealing resin member that is a resin member for sealing the electric power semiconductor device, the electrode wiring member, the fuse portion, and the fuse resin member in the case, wherein the case is provided with a metal heat sink, wherein the fuse portion is formed of a portion, of the electrode wiring member, that has a cross-sectional area smaller than that of each of the portions at the-before and after positions thereof in the flowing direction of a current, and wherein the fuse resin member is in contact with the fuse portion and the heat sink.”

Regarding claim 9. The prior art fails to teach “…a fuse resin member that is a resin member disposed between the fuse portion and the case; and a sealing resin member that is a resin member for sealing the electric power semiconductor device, the electrode wiring member, the fuse portion, and the fuse resin member in the case, wherein an inner surface of the case comprises a fuse-facing protruding portion that contacts the fuse resin member and protrudes toward a side of the fuse portion facing the case.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5068706 Sugita et al. disclose semiconductor device with fuse function.
US 20080164969 Kono et al. disclose semiconductor device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                      /ADOLF D BERHANE/Primary Examiner, Art Unit 2838